DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 5/27/22, claims 1, 2, 4, 6, 8, 11-15 are currently pending in the application, with claims 13 and 14 being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 6, 8, 11, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Raman et al. (US 2012/0214928 A1), in view of Yokota et al. (US 5,332,854), and Emmons et al. (US 5,385,960) or (all references of record).
Regarding claim 1, Raman teaches waterborne compositions comprising aqueous dispersions comprising a latex polymer (Ab.), comprising units of: 0.1-10 wt.% of a ureido functional ethylenically unsaturated monomer, such as N-(2-methacryloyloxyethyl)ethyleneurea, i.e. 1-(2-methacryloyloxyethyl)imidazolin-2-one, and N-N-(-ureido ethyl)acrylamide of structure shown below and commercially available as SIPOMER WAM II (read on (c)) (Raman-[0019-0020], Examples, US Pat. 6031038-col. 6, lines 32- 46, said US Pat. being incorporated by reference in Raman, reference claims 2 and 5):

    PNG
    media_image1.png
    129
    270
    media_image1.png
    Greyscale

1-40% wt.% of cycloaliphatic(meth)acrylates, such as dicyclopentadiene(meth)acrylate, cyclohexyl(meth)acrylate, isobornyl(meth)acrylate etc. (read on a claimed species of hard monomer (f)) [0025]), 1-40 wt.% of styrene (reads on (a)) ([0027-0028], Examples, ref. claim 9), 10-80 wt.% of alkyl (meth)acrylates, such as butyl(meth)acrylate, 2-ethylhexyl(meth)acrylate, decyl (meth)acrylate etc. (read on (e)) ([0030], Examples, ref. claim 9), and 0.1-2 wt.% of a water-soluble acid containing compound, such as a phosphorus-containing acid, sulfur-containing acid or carboxylic acid group-containing compound, such as acrylic acid or methacrylic acid (said acrylic acid and methacrylic acid read on a claimed species of hard monomer (f)) ([0035-0036], Examples, ref. claim 9). Raman further teaches opaque paints [0004] formulated from the aqueous dispersions and a pigment, such as titanium dioxide ([0054], reference claim 19).
Raman is silent with regard to an aqueous dispersion comprising latex polymer comprising units of (1) claimed (a), (c), (e) and (f) within claimed ranges, and further including units of (2) a polymerizable surfactant (d), (3) a phosphorus (meth)acrylate (b), wherein (4) said aqueous dispersion provides for properties as recited in claim 1, when coated and tested on rolled steel.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1), Raman teaches latex polymers which may include units of claimed species in these ranges:
(a) styrene at 1-40 wt.%, 
(c) ureido monomer at 0.1-10 wt.%, 
(e) soft monomer at least 10-80 wt.%, 
(f) hard monomers at 1.1-42 wt.%.
Raman further teaches and exemplifies emulsion polymers comprising claimed (a), (c), (e) and (f) units, while the general disclosure teaches overlapping ranges for the claimed units.
With regard to (2), the secondary reference to Yokota teaches a surfactant of following formula (I) (Ab.):

    PNG
    media_image2.png
    257
    287
    media_image2.png
    Greyscale

In the general formula (1), R1 and R2 in formula (1) may be styryl groups (col. 2, line 50-col. 3, line 8), and R3 may be hydrogen (Ab.) (encompasses claimed monomer (d)). Yokota further teaches an amount of 0.1 to 20 wt.% of the surfactant, based on the total weight of the monomer (col. 2, line 67- col. 3), and that the surfactant insures good stability during emulsion polymerization and marked improvements in the water resistance and bonding characteristics of a polymer film (col. 2, lines 10-43). 
With regard to (3), Raman teaches 0.1 to 2 wt.% of a water-soluble acid containing compound, such as a phosphorus-containing acid compound and/or carboxylic acid group-containing compound, such as acrylic acid or methacrylic acid [0035-0036]. Raman further exemplifies polymers comprising methacrylic acid, and the general disclosure teaches additional composition, including a pigment such as titanium dioxide ([0054], Table 2). The secondary reference to Emmons teaches coating compositions including stable composite latex-pigment particles (Ab.), prepared from titanium dioxide pigment particles and polymeric latex particles having a dihydrogen phosphate functional group (col. 2, line 60- col. 3, line 7), wherein said dihydrogen phosphate functional group may be provided for by a dihydrogenphosphate monoester of 2-hydroethylmethacrylate (reads on (b)), phosphoethyl(meth)acrylate) (col. 9-10, bridging paragraph, col. 13, lines 43-54)). An exemplified embodiment in Emmons teaches that a pigmented acrylate latex emulsion comprising units of 1 wt.% of phosphoethyl methacrylate provides for an improved hiding and gloss, compared to a control paint prepared from a polymer latex using a similar process but omitting the phosphoethyl methacrylate (col. 22, Example B, Table II).
Given the teaching in Raman on polymer latex dispersions and use thereof in pigmented compositions, the teaching in Emmons on advantage phosphorus-containing methacrylate monomer units (b) in pigmented acrylic latex compositions, and the teaching in Yokota on advantages of surfactant monomer (d) in coated films, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare Raman’s aqueous polymer dispersion from a monomer mixture comprising styrene, ureido monomer, soft monomer and  hard monomers, and further including Yokota’s polymerizable surfactant and Emmon’s phosphoethyl methacrylate, to produce desired degree of advantages, including polymers that overlap in scope with that of claim 1.
With regard to (4), in summary, for reasons stated above, one of ordinary skill in the art would have found it obvious to prepare the composition of instant claim 1 by combining the cited references that teach all the claimed ingredients in claimed amounts, by substantially a similar process as disclosed in the instant specification. Therefore, it would have been obvious to a skilled artisan to reasonably expect the aqueous compositions comprising polymers of overlapping scope resulting from the combination to be capable of providing for the claimed properties, i.e. change in Krebs Units after heat aging, rust % and blister rating, when used as metal protective coatings on rolled steel, absent evidence to the contrary. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claim 2, Yokota teaches surfactant in an amount of 0.1 to 20 weight%, based on the total weight of the monomer (col. 3-4, bridging paragraph).
With regard to claim 4, Raman teaches polymers having a Tg of at least 0oC [0040]. Moreover, the Tg of a polymer depends on the type and amounts of the structural units within the polymer chain. Given that the combination of cited references teaches polymers within the scope of the claimed invention, a skilled artisan would reasonably expect the same to have the claimed Tg, absent evidence to the contrary.
With regard to claim 6, the secondary reference to Emmons teaches advantages of polymers including phosphoethyl methacrylate in pigmented paint compositions, for e.g. at 1 wt.% (Ab., col. 22, Example B).
With regard to claim 8, Raman teaches at least 0.1 wt.% up to 10 wt.% of a ureido functional ethylenically unsaturated monomer (Raman-[0019-0020], Example, US 6,031,038-col. 6, lines 32- 46, said patent. being incorporated by reference in Raman, reference claims 2 and 5).
With regard to claim 11, Raman teaches that the polymer may include (a) styrene at 1-40 wt.%, (c) ureido monomer at 0.1-10 wt.%, (e) soft monomer at least 10-80 wt.%, (f) hard monomers at 1.1-42 wt.%, while Yokota teaches (d) polymerizable surfactant at 0.1-20 wt.% and Emmons teaches (b) phosphorus-containing (meth)acrylate, for e.g. at 1 wt.%.
With regard to claim 12, Raman teaches waterborne compositions, such as opaque paints and translucent stains [0004], i.e. coating compositions. The preamble “An aqueous metal protective coating composition” as recited in claim 12 is deemed to be a statement of purpose or intended use, which is not seen to result in any structural difference between the instantly claimed composition and that of the combination of cited references, and hence the preamble fails to limit the claim. MPEP 2111.02.
With regard to claim 15, the discussion on Raman from paragraph 4 above is incorporated herein by reference.
Raman is silent with regard to an aqueous dispersion comprising latex polymer comprising units of (1) claimed (a), (c), (e) and (f) within claimed ranges, and further including units of (2) a polymerizable surfactant, i.e. claimed (d), (3) a phosphorus (meth)acrylate, i.e. claimed (b), and (4) said aqueous dispersion as providing for properties as disclosed in claim 15 when coated on rolled steel.
The discussion from paragraph 6-9 above is incorporated herein by reference. Given the teaching in Raman that the polymers may include (a) styrene at 1-40 wt.%, (c) claimed ureido monomer at 0.1-10 wt.%, (e) 2-ethylhexyl acrylate at least 10-80 wt.%, (f) methacrylic acid and cyclohexyl methacrylate 1.1-42 wt.%, the teaching on Emmons on advantage of (b) phosphoethyl methacrylate, for e.g. at 1 wt.%, and the teaching in Yokota on advantage of (d) claimed polymerizable surfactant at 0.1-20 wt.%, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare polymer dispersions comprising polymers of overlapping scope. Additionally, the discussion with regard to the properties from paragraph 11 above is incorporated herein by reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 6, 8, 11, 12, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 15-18 of copending Application No. 16/301,613 (claims as amended on 8/7/20), in view of Yokota et al. (US 5,332,854, of record).
Copending claims 1 and 12 are as follows:
 
    PNG
    media_image3.png
    409
    971
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    362
    958
    media_image4.png
    Greyscale

Additionally, copending claim 8 recites a range of from 20 to 40% by wt. of cycloalkyl (meth)acrylate, copending claim 5 recites phosphorus-containing (meth)acrylates as in the claimed invention (read on (b)), copending claim 10 recites styrene, acrylic acid, methacrylic acid, or mixtures as a hard monomer (read on (a) and (f)), and copending claim 11 recites soft monomers as in the claimed invention (read on (e)). The calculated styrene content, based on the ranges recited for other monomers in the copending claims, overlaps with the claimed range.
Copending claims are silent with regard to a polymer comprising units of specific cycloalkyl (meth)acrylate (f), specific ureido monomer (c), a polymerizable surfactant (claimed (d)), and an aqueous dispersion providing for properties as recited in the claimed invention when coated on rolled steel.
As stated in paragraph 6 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
With regard to a polymerizable surfactant, the discussion with regard to Yokota from paragraph 8 above is incorporated herein by reference. Yokota teaches claimed (d) and advantages thereof.
Furthermore, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). Regarding the specific cycloalkyl (meth)acrylate and ureido monomer recited in copending claims, the copending specification teaches cycloalkyl (meth)acrylates (e) and claimed ureido monomer (c) as in the claimed invention (page 3, lines 9-24). Thus, the claimed units of (a), (b), (c), (e) and (f) and claimed ranges thereof overlap in scope with those of copending claims. In view of the advantages disclosed in Yokota, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to further include units of a polymerizable surfactant (d) in polymers within the scope of copending claims (obviates the compositional limitations set forth in claims 1, 11 and 15). Additionally, the discussion with regard to properties from paragraph 11 above are incorporated herein by reference.
With regard to claim 2, Yokota teaches surfactant in an amount of 0.1 to 20 weight%, based on the total weight of the monomer (col. 3-4, bridging paragraph).
With regard to claim 4, copending claim 2 recites a Tg range of overlapping scope. Moreover, the Tg of a polymer depends on the type and amounts of the structural units within the polymer chain. Given that the polymers from the combination of copending claims and Yokota fall within the scope of the claimed invention, a skilled artisan would reasonably expect the same to have the claimed Tg, absent evidence to the contrary.
With regard to claim 6 and 8, copending claims 4 and 6 obviate the claimed ranges.
With regard to claim 12, the compositional limitations of the claimed invention is obviated by combination of copending claims and Yokota. The discussion with regard to the preamble from paragraph 17 above is incorporated herein by reference.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 4, 6, 8, 11, 12, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 11 and 12 of U.S. Patent No. 10,597,550 B2 (reference patent), in view of Baumstark et al. (US 6,566,472 Bl, of record) and Yokota et al. (US 5,332,854, of record).
Reference patent claim 1 is as follows:
 
    PNG
    media_image5.png
    449
    600
    media_image5.png
    Greyscale

Additionally, patent claims 7 and 8 teach monomers that read on claimed (b) and (e).
Reference patent claims are silent with regard to an aqueous dispersion comprising polymer comprising units of specific cycloalkyl (meth)acrylate (f) and ureido monomer (c), styrene (a), a polymerizable surfactant (claimed (d)), and said aqueous dispersion as providing for  properties as recited in claim 1.
As stated in paragraph 6 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
With regard to a polymerizable surfactant, the secondary reference to Baumstark teaches a binder formulation for aqueous polymer dispersions. The reference teaches monomers with a ureido group, such as N-2- (meth)acrylamidoethyl)imidazolidin-2-one and N-(2-(meth)-acryloxyethyl)imidazolidin-2-one (read on claimed monomer (c)), preferably in amounts of up to 10% by weight based on the total weight of the polymer P, to improve the wet adhesion of the coatings (col. 5, lines 1-19).
Referring to the discussion on the case law to Vogel et al. in paragraph 27 above, the reference patent discloses cycloalkyl (meth)acrylates (read on (f)) (col. 2, lines 65-67) and styrene as the vinyl aromatic monomer (reads on (a)) (col. 3, line 55). 
It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare the polymer of reference patent claims comprising claimed units of (a), (b), (e) and (f) within the claimed range, and further including units of a ureido monomer (c) and a polymerizable surfactant (d) as taught in the secondary references (obviates the compositional limitations set forth in claims 1, 11 and 15). Additionally, the discussion with regard to properties from paragraph 11 above are incorporated herein by reference.
With regard to claim 2, Yokota teaches surfactant in an amount of 0.1 to 20 weight%, based on the total weight of the monomer (col. 3-4, bridging paragraph).
With regard to claim 4, reference claim 1 recites a glass transition temperature of less than 45oC. Moreover, the Tg of a polymer depends on the type and amounts of the structural units within the polymer chain. Given that the polymers from the combination of reference patent claims and secondary references fall within the scope of the claimed invention, a skilled artisan would reasonably expect the same to have the claimed Tg, absent evidence to the contrary.
With regard to claim 6, reference patent claims 1 and 7 obviate the claimed limitation.
With regard to claim 8, Baumstark teaches ureido monomers in an amount of up to 10% by weight, based on the total weight of the polymer P (col. 5, lines 1-19).
With regard to claim 12, compositional limitations of the claimed invention is obviated by combination of reference patent claims and the secondary references. The discussion with regard to the preamble from paragraph 17 above is incorporated herein by reference.
Response to Arguments
In view of Applicant’s statements concerning Yang and Shu references on page 7 of the response dated 5/27/22, the rejections set forth in the office action dated 5/23/22 are withdrawn. Additionally, in view of the amendment, the art rejections based on Raman, Emmons and Yokota combination and the double patenting rejections as set forth in the office action dated 5/23/22 are withdrawn and are rewritten herein above. Applicant’s arguments have been duly considered but are not deemed persuasive.
Applicant’s Arguments:
The Office Action concedes, “Raman is silent with regard to a polymer comprising units of polymerizable surfactant (claimed (d)), a phosphorus (meth)acrylate (claimed (b)), and an aqueous dispersion having properties as recited in the claimed invention”. (5/23/22 Office Action, p. 10, paragraph no. 33) The Office Action states, however:
……
Applicants respectfully disagree. Claims 1-2, 4, 6, 8, 11-12, and 15 are patentable over Raman, Emmons, and Yokota, because Yokota does not provide an enabling disclosure for the properties disclosed therein. As the courts have noted, “the prior art reference must be ‘an enabling disclosure’, rather than “vague intimations of general ideas that may or may not be workable.” (Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366 (Fed. Cir. 1997). Yokota does not provide any evidence or data to show that the presently claimed polymerizable surfactants actually provide good stability during emulsion polymerization or that they provide marked improvements in water resistance and bonding characteristics of polymer films. Thus, it is highly speculative whether these properties would actually be obtained with the presently claimed polymerizable surfactants. Obviousness cannot be based on unproven possibilities or probabilities. 

Examiner’s Response:

Yokota is relied upon as a teaching reference, for its teaching on improvements provided by the reactive surfactant/emulsifier of following general formula for emulsion polymerization:

    PNG
    media_image6.png
    451
    492
    media_image6.png
    Greyscale

Disclosed formula encompasses claimed (d), i.e. in formula (1), R1 and R2 = styryl groups, R3=H, M=NH4, and A= alkylene with 2 carbon atoms. The reference further teaches the following advantages (col. 2) :

    PNG
    media_image7.png
    282
    467
    media_image7.png
    Greyscale

and monomers such as acrylic monomers and styrene that may be emulsion polymerized using the disclosed emulsifier(col. 3). Thus, a skilled artisan would have found it obvious to further include Yokota’s reactive emulsifier monomers for emulsion polymerizing Raman’s monomer, as modified by Emmons to provide for advantages taught by Yokota.
	Applicant’s Arguments:
Claims 1-2, 4, 6, 8, 11-12, and 15 are patentable over Raman, Emmons, and Yokota, because the cited art in combination does not teach or suggest an aqueous polymer composition wherein an aqueous metal protective coating composition derived from the aqueous polymer dispersion exhibits the following properties required by claim 1:  
	…..
	…..
Although the skilled artisan might have a reasonable expectation that the dihydrogen phosphate monoester monomers of Raman and the polymerizable surfactants of Yokota might provide the properties taught by the references, the cited art does not provide an expectation of success in achieving “a change in Krebs Units (KU) of 10 KU or less after heat aging at 50 °C for 7 days; and less than 5% rust and a blister rating of “2F”’ or better as measured in accordance with ASTM D714-02(2009) at a dry film thickness of 50 + 10 micrometers after 240 hours of exposure to salt spray (5% sodium chloride fog) in accordance with ASTM B-117-11 when coated onto cold rolled steel”, as required by the present claims. Applicants do not see any reason for the skilled artisan to have an expectation of success that, at the time the invention was made, the presently claimed properties would necessarily be obtained by the modifications of the polymer of Raman with the monomers of Emmons and Yokota as proposed in the Office Action.

Examiner’s Response:

It is noted that Emmons and Yokota provide motivations to include claimed phosphorus-containing methacrylate and polymerizable surfactant, respectively, in Raman’s polymerizable mixtures, and the combination of Raman, Emmons and Yokota teachings as a whole obviates claimed aqueous dispersions comprising polymers comprising same monomers in same amounts, and prepared by substantially a similar process, i.e. by emulsion polymerization. It is further noted that the original specification as filed does not identify any feature that results in the claimed effect or physical property outside of the presence of the claimed components in claimed amounts. Thus, a skilled artisan would have found it obvious to reasonably expect the compositions of overlapping scope resulting from the combination of cited references to be capable of providing for claimed condition properties, i.e. claimed change in Krebs Units after heat aging, rust % and blister rating, when used as metal protective coatings on rolled steel, with a reasonable expectation of success because materials and their properties are inseparable.
Applicant’s Arguments:
Even if a prima facie case of obviousness were conceded, which it is not, it is respectfully submitted that claims 1, 11, and 15 are also patentable over Raman, Emmons, and Yokota, because the particular combination of claimed elements [or claim limitations], in particular the presence of Monomer (b), a phosphorous-containing (meth)acrylate, Monomer (d), a polymerizable surfactant, and Monomer (f), a hard monomer comprising acrylic acid or methacrylic acid, and a cycloalkyl (meth)acrylate, results in unexpectedly beneficial properties.  An applicant can rebut a prima facie case of obviousness by presenting comparative test data showing that the claimed invention possesses unexpectedly improved properties or properties that the prior art does not have. In re Dillon, 919 F.2d 688, 692-93, 16 U.S.P.Q.2d 1987, 1901 (Fed. Cir. 1990).
……
Regarding the amounts of monomers (a), (e), and (f), reference is now made to the tables below which compare the monomer amount ranges of claims 1, 11, and 15 with amounts in inventive examples. The claimed number of species for each monomer is also tabulated.


    PNG
    media_image8.png
    226
    800
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    225
    794
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    221
    796
    media_image10.png
    Greyscale


As can be seen from these tables, the claimed number of species for claims 1 and 11 is only one for Monomer (a), six for Monomer (e), and seven for Monomer (f). For claim 15, there is only one species for Monomers (a) and (e), and two species for Monomer (f) (both required). The claimed species for each monomer are closely related. Not only are the number of closely related species claimed for each monomer limited, but the claimed ranges are also quite narrowly defined. The claimed ranges in the tables all encompass the example ranges. Applicants respectfully submit that the present claims are only slightly broader in scope than the inventive polymers. The skilled person in the art will have a reasonable expectation that similar properties will be obtained by polymer compositions having monomer amounts slightly above the upper limits of the ranges in the inventive examples, and slightly below the lower limits of the ranges in the inventive examples.
As discussed above, Inventive Paints 1-5 fall within the scope of the claims as herein amended. However, it would be surprising if only aqueous dispersions falling within the scope of the Inventive Paints met the physical property limitations. Applicants appreciate that the USPTO lacks the resources to manufacture and test claimed compositions. Similarly, the Applicants lack the resources to manufacture and test all possible compositions falling within the claim scope. To do so would be an undue burden on the Applicants. The scope of the polymers of claims 1, 11, and 15 has been narrowed significantly by the present amendments and during previous prosecution to one or a handful of closely related monomers for each monomer and very narrow amount ranges for each monomer. The skilled person in the art will have a reasonable expectation that compositions falling within the narrow claim scope of claims 1, 11, and 15 will likewise exhibit the presently claimed physical properties. It would be surprising if they did not.

Examiner’s Response:
Examiner maintains that in the combination of Raman, Emmons and Yokota, a prima facie case of obviousness has been established for reasons stated in the rejection above and in the Examiner’s responses in preceding paragraphs. Additionally, it is evident from Applicant’s compiled data in the above tables that the claimed ranges for monomer units (a), (b), (c), (d), (e) and (f) are all of a much broader in scope, when compared to those of the exemplified embodiments. It is not clear why such narrow ranges of the Examples should be considered representative of the claimed invention, and therefore, Examiner maintains that the data on record is not reasonably commensurate in scope with the claim language.
Applicant’s Arguments:
Applicants thank the Office for pointing out the potential obviousness-type double patenting issue between the claims of the present application and those of the co-pending '613 Application and of Yang. However, as the present claims have not been allowed, the present claims are not finalized. It is therefore not possible to make a definitive determination as to double patenting or obviousness at this time. Hence, pursuant to MPEP § 804 I(B)(1), the Applicant defers further comment until claims in the '613 Application are allowed, the claims in the present application are otherwise allowable, and it is determined whether these provisional rejections become actual rejections.

Examiner’ Response:
	Examiner acknowledges Applicant' s intent to address the obviousness-type double patenting rejection at a later time in the prosecution. However, the rejection will be maintained as set forth in paragraph above until such time that Applicants address the obviousness-type double patenting rejection and the arguments are either persuasive, or a terminal disclaimer is filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762